DETAILED ACTION
This second Non-Final communication is responsive to the amendment filed on 09/15/2020. 
Claims 1-20 have been presented.
No claims have been amended.
Claims 1–20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant Argument:
(A) Applicant’s arguments, see pages 9-11 of Applicant’s Remarks, filed 09/15/2020, with respect to the rejection(s) of the claim(s), i.e., independent claim 1 and their respective set of dependent claims, under 35 U.S.C. § 103 as being unpatentable over Izarry (US Pat. 8,656,081 B2) in view of Brendel et al. (US Pat. 8,660,129 B1) and further supporting prior art have been considered but are moot because the prior art 

Applicant Argument:
(B) On pages 11 and 12 of the Applicant’s Remarks, the Applicant argues that Independent claims 9, 17 (and claim 1) along with their respective dependent claims are allowable over the cited prior art, for the same reasons outlined in Applicant’s argument (A) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 9, 11, 13-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (US Pat. 9,123,186 B2 filed 04/15/2014).
As to claim 1, Ricci discloses:
“A method comprising:
receiving a remotely-initiated request to disable a manually-actuated control function of a user interface member of one or more network devices (Ricci, col. 6 lines 49-52, col. 7 lines 31-36 and col. 7 line 55 - col. 8 line 16; a method, vehicle, and/or computer executable instructions for determining, by a media controller subsystem, i.e., a distributed network control server, media server, memory and virtual network console (a remote computational device), that a user is no longer driving the vehicle, disabling the screen reader, mouse keys on the screen, sticky keys, toggle keys, and filter keys, and disabling the screen to receive input written by the user's finger as an inputted command or request);
“transmitting a command to each of the one or more network devices, wherein the command causes the manually-actuated control function of the user interface member of the one or more network devices to be disabled from being manually actuated” (Ricci, col. 5 lines 55-57  col. 6 lines 49-52 and col. 7 lines 31-36; upon determining that a user is no longer driving a vehicle, microprocessor executable components of media controller subsystem, provides instructions to disable the screen reader, mouse keys on the screen, sticky keys, toggle keys, and filter keys, and disabling the screen to receive input written by the user's finger as an inputted command or request);
“maintaining remote control of the manually-actuated control function via a cloud-based network management service” (Ricci, col. 26 lines 6-15;  vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104. Thus, the server 228 may represent a cloud computing system or cloud storage that allows the vehicle control system 204 to either gain access to further computing capabilities or to storage at a location outside of the vehicle 104)


“…receiving a second remotely-initiated request to enable or disable a config-to-display configuration setting that enables or disables a listing of the front panel security configuration setting in the running configuration of the one or more network device” (Ricci, col. 40 lines 6-10, 43-48 and col. 41 line 66 – col. 42 line 24; various sensors, i.e., ignition sensor, gear shift positioning, motion sensors, etc. in communication with the display device 212, 248 and vehicle control system 204 via network 224 provide interfacing with and/or accessing at least some of the vehicle control features (see fig. 30, col.89 lines 11-17 – user interface homepage features represented by icons for climate control and other tasks, functions or operations), may be hidden from a user interface, the features may be locked from use by the passenger, combinations thereof, etc.); and
“transmitting a second command to each of the one or more network devices, wherein the second command causes the config-to-display configuration setting to be enabled or disabled” (Ricci, col. 39 lines 11-15 and col. 39 lines 26-34; vehicle 104 sensors in wireless or wired communication with the vehicle control system 204 and/or display device 212, 248 collect sensed information regarding the vehicle state, configuration, and/or operation, i.e., a switch state sensor 668 to determine a current activation or deactivation state of the power source activation/deactivation switch 644, a brake sensor 676 to determine a current state (braking or non-braking) of the braking system 636, etc.) 



“receiving, at a first network device of the one or more network devices, a request to enable the manually-actuated control function” (Ricci, col. 15 lines 2-6 and 24-40 and fig. 20, step 2020, col. 96 lines 44-52; network security configurations can enable both infotainment and critical vehicle tasks, functions, and operations; the device discovery daemon 1020 permits or enables connection of the computational device with the vehicle network 356 or communication subsystem 1008 and optionally stipulates or defines what set of tasks, functions, and/or operations the user of the computational device can perform using the computational device);
“denying, at the first network device, the request to enable the manually-actuated control function based on the command” (Ricci, fig. 20, step 2024, col. 96 lines 53-60; if the device discovery daemon 1020 does not recognize and/or authenticate the computational device successfully, i.e., the computational device is not recognized, is outside of a defined area/zone or is not authenticated, the device discovery daemon 1020, denies access of the computational device to connect to or access the vehicle network 356 or communication subsystem 1008.).

As to claim 6, Ricci disclosed the invention of claim 5.  Ricci further discloses:
“receiving a second remotely-initiated request to enable the manually-actuated control function of the user interface member of one or more network devices” GPS/Navigation subsystem(s) 336, i.e., GPS Antenna/receiver 892, automobile controller 8104, vehicle systems transceiver 8108, etc.; the vehicle systems transceiver 8108 may send steering commands, as received from the automobile controller 8104, to an electronic steering system, to adjust the steering of the vehicle 100 in real time; The automobile controller 8104 can determine the effect of the commands based on received sensor data 242 and can adjust the commands as need be, i.e., windshield wipers, turn signals, brake lights, etc.); and
“transmitting a second command to each of the one or more network devices, wherein the second command causes the manually-actuated control function of the user interface member of the one or more network devices to be enabled” (Ricci, fig. 8C col. 54 lines  27-39; vehicle systems transceiver 8108 may send steering commands, as received from the automobile controller 8104, to an electronic steering system, to adjust the steering of the vehicle 100 in real time; automobile controller 8104 can determine the effect of the commands based on received sensor data 242 and can adjust the commands as need be, i.e., windshield wipers, turn signals, brake lights, etc.) 

As to claim 7, Ricci disclosed the invention of claim 1.  Ricci further discloses:
“wherein the one or more network devices comprise at least two network devices that are together remotely configured (Ricci, col. 84 line 63 – col. 85 line 17; the vehicle control system can use a vehicle location-based trigger to activate and/or deactivate features and/or settings, i.e., a home automation system to set appropriate levels of lighting, thermostat, and/or initiate/deactivate other devices and/or open a garage door or entrance gate).



As to claim 11, claim 11 is identical in scope to the invention of claim 3.  Claim 11 is therefore rejected for the same reasons outlined in the rejection of claim 3 above.

As to claim 13, claim 13 is identical in scope to the invention of claim 5.  Claim 13 is therefore rejected for the same reasons outlined in the rejection of claim 5 above.

As to claim 14, claim 14 is identical in scope to the invention of claim 6.  Claim 14 is therefore rejected for the same reasons outlined in the rejection of claim 6 above.

As to claim 15, claim 15 is identical in scope to the invention of claim 7.  Claim 15 is therefore rejected for the same reasons outlined in the rejection of claim 7 above.

As to claim 17, Ricci discloses:
A computer readable storage medium (e.g., a storage device according to instant specification, par. 0030) comprising instructions, when executed on a network device, programs the network device to: 
“receive an indication of a manual actuation of a user interface member of the network device” (Ricci, col. 39 lines 11-15 and col. 39 lines 26-34; vehicle 104 sensors in wireless or wired communication with the vehicle control system 204 and/or display device 212, 248, collect sensed information regarding the vehicle state, configuration, and/or operation, i.e., a switch state sensor 668 to determine a current activation or deactivation state of the power source activation/deactivation switch 644, a brake sensor 676 to determine a current state (braking or non-braking) of the braking system 636, etc.);
“determine that the manual actuation corresponds to a manually-actuated control function” (Ricci, fig. 30, col.89 lines 11-17; user interface homepage features are represented by icons for climate control and other tasks, functions or operations); 
“consult a front panel security configuration setting that enables or disables the manually-actuated control function” (Ricci, fig. 30, col.89 lines 11-17; user interface homepage features are represented by icons for climate control and other tasks, functions or operations).
“determine that the manually-actuated control function is disabled based on the front panel security configuration setting” (Ricci, col. 89 lines 53-57; The home screen of FIG. 30 therefore can be closed automatically on the driver's console display and disabled when the vehicle is in the driving mode); and 
“not perform the manually-actuated control function responsive to the determination that the manually-actuated control function is disabled” (Ricci, col. 88 lines 12-18 and col. 90 lines 1-3; when the vehicle is placed in forward gear, the rear view application, e.g., a user selectable function, can be automatically closed to terminate the rear view application display).


“programming the network device to: 
receive a command from a cloud network management system, the command instructing the network device to enable the manually-actuated control function.”
However, Farlow discloses:
“programming the network device to: 
receive a command from a cloud network management system, the command instructing the network device to enable the manually-actuated control function” (Farlow, figs. 16A-16C, col. 26 lines 41-46, col. 26 line 60 – col. 27 line 6 and col. 28 lines 25-33; robot system 1600 includes robot 100 with controller 500 may be controlled by remote computing device, i.e., tablet, portable computing device, etc., that can execute one or more robot applications through cloud (web) services application programming interfaces (API)).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ricci with Farlow to provide a web services API that can allow communications and interactions between the robot 100 and the cloud 1620, i.e., application server(s) 1650, database(s), and other external systems 1680 thereby providing remote access to robotic functions (Farlow, col. 28 lines 25-34). 
“update the front panel security configuration setting to enable the manually-actuated control function” (Ricci, fig. 30, col. 89 lines 48-62; the screen may be altered when the vehicle is in either a driving or parked mode.  When the vehicle is in driving mode, the driver's console display is opened automatically and enabled); 
“receive a second indication of the manual actuation of the user interface member of the network device at a second time” (Ricci, fig. 30, col. 89 lines 48-62; the screen may be altered when the vehicle is in either a driving or parked mode.  When the vehicle is in driving mode, the driver's console display is opened automatically and enabled); 
“determine that the manual actuation corresponds to the manually-actuated control function” (Ricci, fig. 30, col.89 lines 11-17; user interface homepage features are represented by icons for climate control and other tasks, functions or operations); 
“consult the front panel security configuration setting” (Ricci, fig. 30, col.89 lines 11-17; user interface homepage features are represented by icons for climate control and other tasks, functions or operations); 
“determine that the manually-actuated control function is enabled based on the front panel security configuration setting” (Ricci, fig. 30, col. 89 lines 48-62; the screen may be altered when the vehicle is in either a driving or parked mode.  When the vehicle is in driving mode, the driver's console display is opened automatically and enabled); and 
“perform the manually-actuated control function responsive to the determination that the manually-actuated control function is enabled” (Ricci, col. 89 lines 58-63; automatically launching navigation application or one or more other user selected applications in the display screen).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Farlow et al. (US Pat. 9,014,858 B2 filed 02/22/2011)
As to claim 2, Ricci disclosed the invention of claim 1.  Ricci discloses that the vehicle control system is capable of communications with a cloud computing system, but does not explicitly disclose:
“wherein the remotely-initiated request is received from an interface of the cloud-based network management service, and wherein the command is transmitted via a web service API call.”
However, Farlow discloses:
“wherein the remotely-initiated request is received from an interface of the cloud-based network management service, and wherein the command is transmitted via a web service API call” (Farlow, figs. 16A-16C, col. 26 lines 41-46, col. 26 line 60 – col. 27 line 6 and col. 28 lines 25-33; robot system 1600 includes robot 100 with controller 500 may be controlled by remote computing device, i.e., tablet, portable computing device, etc., that can execute one or more robot applications through cloud (web) services application programming interfaces (API)).


As to claim 10, claim 10 is substantively similar in scope to the invention of claim 2.  Claim 10 is therefore rejected for the same reasons outlined in the rejection of claim 2 above.

Claims 4, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Nelson et al. (US Pat. 9,792,156 B2 filed 06/30/2012).
As to claim 4, Ricci disclosed the invention of claim 3.  Ricci does not explicitly disclose:
“receiving, at a first network device of the one or more network devices, a request to display a listing of the running configuration of the first network device.”
However, Nelson discloses:
“receiving, at a first network device of the one or more network devices, a request to display a listing of the running configuration of the first network device” (Nelson, figs. 1 and 7,  col. 3 lines 2-8, 13-25 and col. 7 lines 6-13; a hybrid configuration engine 100 determines the current state of on-premise (local) and cloud-based solutions, i.e., software/hardware configuration and learns the desired configuration state; at the conclusion of a configuration plan execution step, the hybrid configuration engine 100 displays a summary confirming that the features have been enabled or disabled (714)).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ricci with Nelson in order to determine and/or derive a desired configuration state of a network system, determine the difference between the desired state and the current state and incorporate a sequence of steps required to reach the desired configuration state (Nelson, col. 4 lines 33-42).
“determining, at the first network device, whether the config-to-display configuration setting for the first network device has been enabled or disabled (Nelson, fig. 7 step 714, col. 7 lines 10-13; at the conclusion of the configuration plan execution step, the hybrid configuration engine 100 displays a summary confirming that the features have been enabled or disabled); 
“including or excluding, at the first network device, the listing of the configuration setting in the running configuration based on the determination” (Nelson, col. 4 lines 61-66; creating all of the core hybrid configuration objects, i.e., containing various software/hardware configurations, as part of the individual configuration tasks included in the first run configuration plan; core hybrid configuration objects that are not needed to accomplish the desired configuration result are disabled); and
“providing, from the first network device, the running configuration for the first network device responsive to the request to display the listing of the running (Nelson, fig. 7 step 714, col. 7 lines 10-13; at the conclusion of the configuration plan execution step, the hybrid configuration engine 100 displays a summary confirming that the features have been enabled or disabled).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ricci with Nelson in order to determine and/or derive a desired configuration state of a network system, determine the difference between the desired state and the current state and incorporate a sequence of steps required to reach the desired configuration state (Nelson, col. 4 lines 33-42).

As to claim 12, claim 12 is substantively similar in scope to claim 4 and is therefore rejected for the same reasons outlined in the rejection of claim 4 above.

As to claim 19, Ricci disclosed the invention of claim 17.  Ricci does not explicitly disclose: 
“programming the network device to: 
receive a request to display a listing of the running configuration of the network device;
determine whether the listing of the configuration setting in the running configuration for the network device has been enabled or disabled;
include or exclude the listing of the configuration setting in the running configuration based on the determination; and

However, Nelson discloses:
“programming the network device to: 
receive a request to display a listing of the running configuration of the network device” (Nelson, figs. 1 and 7,  col. 3 lines 2-8, 13-25 and col. 7 lines 6-13;  a hybrid configuration engine 100 determines the current state of on-premise (local) and cloud-based solutions, i.e., software/hardware configuration and learns the desired configuration state; at the conclusion of a configuration plan execution step, the hybrid configuration engine 100 displays a summary confirming that the features have been enabled or disabled (714)).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ricci with Nelson in order to determine and/or derive a desired configuration state of a network system, determine the difference between the desired state and the current state and incorporate a sequence of steps required to reach the desired configuration state (Nelson, col. 4 lines 33-42).
“determine whether the listing of the configuration setting in the running configuration for the network device has been enabled or disabled” (Nelson, fig. 7 step 714, col. 7 lines 10-13; at the conclusion of the configuration plan execution step, the hybrid configuration engine 100 displays a summary confirming that the features have been enabled or disabled); 
(Nelson, col. 4 lines 61-66; creating all of the core hybrid configuration objects, i.e., containing various software/hardware configurations, as part of the individual configuration tasks included in the first run configuration plan; core hybrid configuration objects that are not needed to accomplish the desired configuration result are disabled). 
“provide the running configuration for the network device responsive to the request to display the listing of the running configuration” (Nelson, fig. 7 step 714, col. 7 lines 10-13; at the conclusion of the configuration plan execution step, the hybrid configuration engine 100 displays a summary confirming that the features have been enabled or disabled).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ricci with Nelson in order to determine and/or derive a desired configuration state of a network system, determine the difference between the desired state and the current state and incorporate a sequence of steps required to reach the desired configuration state (Nelson, col. 4 lines 33-42).

As to claim 20, Ricci and Nelson disclosed the invention of claim 19.  Ricci does not explicitly disclose:
“receive a command from a cloud network management system, the command instructing the network device to disable a config-to-display configuration setting that 
update the config-to-display configuration setting to disable the listing of the front panel security configuration setting in the running configuration.”
However, Nelson discloses:
“receive a command from a cloud network management system, the command instructing the network device to disable a config-to-display configuration setting that enables or disables a listing of the front panel security configuration setting in the running configuration for the network device (Nelson, col. 3 lines 43-45 and col. 4 lines 61-66; core commands to manipulate the hybrid configuration object 200 are implemented as scripts or other similar command structures for creating all of the core hybrid configuration objects, i.e., containing various software/hardware configurations, wherein the core configuration objects that are not needed for the desired configuration are disabled).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ricci with Nelson in order to determine and/or derive a desired configuration state of a network system, determine the difference between the desired state and the current state and incorporate a sequence of steps required to reach the desired configuration state (Nelson, col. 4 lines 33-42).
Nelson further discloses:
“update the config-to-display configuration setting to disable the listing of the front panel security configuration setting in the running configuration” (Nelson, col. 4 line 66 – col. 5 line 1; a hybrid deployment feature is enabled or disabled by modifying and/or setting a flag within the hybrid configuration object).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Kartha et al. (US Pat. 8,539,545 B2 filed 07/22/2010).
As to claim 8, Ricci disclosed the invention of claim 1.  Ricci does not explicitly disclose:
“identifying a plurality of types of network devices, the plurality of types of network devices selected from the group consisting of: a switch, a router, a network controller, an access point, and a gateway; and
generating one or more groups of network devices, wherein each group is based on a type of network device.”
However, Kartha discloses:
“identifying a plurality of types of network devices, the plurality of types of network devices selected from the group consisting of: a switch, a router, a network controller, an access point, and a gateway” (Kartha, fig. 1, col. 4 lines 37-48 and col. 5 lines 33-41; network policy manager 20 may exchange network data configuration information, with one or more of policy enforcement points 24 which comprise one or more of a firewall, an intranet controller, virtual private network (VPN) gateway, and/or any other type of networking equipment or device that may enforce network policies within networks 10, 12, 14).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ricci with Kartha in 
Kartha further discloses:
“generating one or more groups of network devices, wherein each group is based on a type of network device” (Kartha, col. 5 lines 8-11 and 32-35; administrator 22 interacts with network policy manager 20 to group each of network devices 26, into one or more security domains 34, 36 and 38 includes network devices 26A, 26B, 26C and 26D); and
generating one or more input options for each group, each input option configured to receive a remotely-initiated request to disable the manually-actuated control function for a respective group” (Kartha, col. 5 lines 53-56; Administrator 22 defines what kind of network traffic is permitted to flow through security domains and may configure other network policy options, such as firewall policies, for the traffic passing through each security domain).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Ricci with Kartha in order to group security devices based on a type of device so that an administrator can configure or provision multiple security devices with the same configuration based on the security requirements for the group of similarly configurable devices (Kartha, col. 1 lines 44-55).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/OLEG KORSAK/Primary Examiner, Art Unit 2492